PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/503,854
Filing Date: 14 Feb 2017
Appellant(s): SHIN-ETSU CHEMICAL CO., LTD.



__________________
Benjamin Prebyl
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/4/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (WO 2004100273, Machine Translation provided and citations to the machine translation are provided herewith) in view of Shan (US 20100029039, cited in IDS).
As to claim 6 and 10 (where method steps not expressly noted, are necessarily present given that the product necessitates the placement or formation of the specified layers), Izumi is directed to a solar cell (Figure 1) comprising a gallium-doped single-crystal silicon substrate (66 with emitter 65; pp9, para 6) having a pn junction formed therein, wherein: the single crystal silicon substrate is provided with a silicon thermal film (silicon thermal nitride; pp 4 para 5) on a first main surface (bottom as configured in Figure 1) of the substrate (66 with 65) and a second main surface of the substrate (pp 5, para 4-5 teaches insulating film to improve stability of passivation specifically SiN, SiO, and SiON); the silicon thermal film is in direct physical contact with the first main surface (see configuration in Figure 1); the first main surface having a p-type region (66 is p-type doped; pp9, para 6).
Izumi fails to teach a specific example in which the silicon thermal film is a silicon oxide thermal film and fails to teach the single crystal silicon substrate being further doped with boron wherein the gallium concentration at the first surface is smaller than an interior of the substrate.
Shan is directed to a silicon solar cell having a single crystalline silicon substrate and teaches that the co-doping of a single crystalline silicon substrate (CZ-grown, as in Izumi) provides a longer lifetime of minority carriers (paragraph 0027) and therefore it would have been obvious to a skilled artisan at the time the invention was filed to modify the substrate of Izumi to be co-doped with B as well as Ga to improve the minority carrier lifetime of the substrate.  Shan further teaches that it is well-known in the art that Ga dopants have poor distribution (discussed at 0007 with thermal oxide effects at 0008), thus a skilled artisan reading the references as a whole would readily appreciate the Ga dopant concentration to be smaller at the main surface than the interior of the substrate.
The prior art fail to teach (alone or in combination) the B concentration being 5x1014-1x1016 atoms/cm3 or less.
However, Shan does teach that the B concentration serves to steady the uniformity of the Ga doping in the silicon substrate.  The reference further teaches a Ga concentration of 1x1017-2x1019 atoms/cm3 (paragraph 0021) and teaches a desired B-dopant concentration at a ratio less than 1 atomic percent relative to the Ga concentration (1x1015-2x1017) which overlaps with the instantly claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Further, a skilled artisan would have found it obvious to modify the concentration of the B dopant to achieve the desired Ga doping in the silicon substrate, without undue experimentation and with a reasonable expectation of success (see MPEP 2144.05).
Regarding claim 7, the prior art teaches the silicon substrate with the first main surface being p-type entirely (Izumi teaches 66 being a p-type doped silicon substrate; pp 9, para 6).
(2) Response to Argument
Appellant argues that the “…Patent Office does not establish, by a preponderance of the evidence, that claimed features (particularly the concepts of (i) forming a silicon thermal oxide film on a first and second main surface of the single-crystal silicon, (ii) using a single-crystal silicon substrate doped with gallium and boron, (iii) the single-crystal silicon substrate has a boron concentration of 5x1014 atoms/cm3 or more and 1x1016 atoms/cm3 or less, and (iv) the manufactured solar cell has a gallium concentration around the first main surface that is smaller than a gallium concentration in an interior of the single crystal silicon substrate) are described and/or suggested by the applied references and/or would necessarily result from following the teachings of the applied references…” (page 7 of Brief).
The Examiner respectfully disagrees.  The prior art is relied upon for all that it teaches and meets each and every one of the limitations provided in the pending claims.
	Appellant argues, “…it was the inventors of the instant application that have discovered that the solar cell of claim 6 and the method for manufacturing a solar cell of claim 10 demonstrate remarkable results/effects and advantages discussed in the instant application (which exceed the expectations of Izumi and Shan), as well as the critical significance that ‘the boron concentration in the single-crystal silicon substrate’ is within the range of ‘5x1014 atoms/cm3 or more and 1x1016 atoms/cm3 or less’.  Appellant argues that instant Specification paragraphs recite that “when the boron concentration in the silicon substrate is within the range described above, it is possible to improve the initial property of the solar cell more effectively and to maintain the conversion efficiency high after photo-irradiation” (pages 8-9 of Brief).
	The Examiner respectfully submits that the cited paragraphs and arguments are not sufficient to prove unexpected results.  The evidence relied upon to be sufficient as such must establish that the differences in results are in fact unexpected and unobvious and mere allegations are not sufficient to overcome a prima facie case (see MPEP 716.02 b I).  Appellant’s instant specification appears to teach a benefit to the specified ranges of claimed gallium and boron (see Appellant arguments on pages 8-10 of Brief and also paragraphs [0012]-[0016] of instant Specification), neither the presented arguments nor the instant specification serves to show or prove any unexpected and nonobvious relationship thereof.  	
	Appellant argues that “paragraph [0057] and Fig. 5 of the Specification…[show] a relationship between a boron concentration in a silicon substrate and the initial conversion efficiency, the conversion after degradation, and the degradation degree of a solar cell using the substrate, it has critical significance that the boron concentration is within a range 5x1014 atoms/cm3 or more and 1x1016 atoms/cm3 or less (pages 9-10 of Brief with Fig 5 being reproduced on page 14 of Brief).
	The Examiner respectfully disagrees.  Firstly, the data points of Figure 5 do not serve to provide a preponderance of evidence supporting unexpected results of the boron concentration range.  Not only does Fig 5 only provide minimal data outside of the claimed range (claimed range shown at 1/2), it is seen that points of Fig 5 outside of the claimed range appear to perform equivalent/better than the claimed range points (see 3 and 4).

    PNG
    media_image2.png
    327
    513
    media_image2.png
    Greyscale

	Appellant argues “The Examiner acknowledges (at pages 4 and 5 of the Office Action) that Izumi fails to teach or fairly suggest a specific example in which the silicon thermal film is a silicon oxide thermal film” (page 10 of Brief).
	The Examiner respectfully submits that while Izumi fails to teach a specific example in which the thermal oxide is a silicon oxide (as all examples are drawn to the use of SiN), the reference is relied upon for all that it teaches.  Izumi teaches the use of SiN, SiO, or SiON (page 6; paragraph 1).  The reference is not limited to its preferred embodiments and, as such, the use of SiO is within the scope of the prior art teaching.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123).
	Appellant argues “Regarding the concept of forming a silicon thermal oxide film on a first and a second main surface of the single-crystal silicon substrate, the ‘light receiving surface side insulating film’ of Izumi is an insulating film such as a silicon nitride film formed by a catalytic CVD method…Izumi neither discloses nor fairly suggest the ‘thermal oxide film’ obtained by oxidizing the substrate directly.  The ‘silicon thermal film’ that the Examiner states Izumi discloses is a film formed by depositing, and thus distinguishable from the ‘thermal oxide film’ of the claimed invention obtained by oxidizing the substrate directly” (page 10 of Brief).
	The Examiner respectfully disagrees.  The instant claims do not require a thermal oxide film “obtained by oxidizing a substrate directly”.  Neither the product nor the method requires direct oxidation of the substrate.  As such, a broadest reasonable interpretation of the instant claim language is open to a silicon thermal oxide being a silicon oxide layer (as taught by Izumi; page 6, paragraph 1) being formed by a thermal deposition process (such as the thermal CVD process disclosed by Izumi). 
	Appellant argues “Regarding the features relating to using a single crystal silicon substrate doped with gallium and boron, one skilled in the art would not have been motivated to use a single crystal silicon …in Izumi” (page 11).
	The Examiner respectfully disagrees.  Izumi teaches a single crystal silicon option (page 5, paragraph 3). 
	Appellant argues “Regarding the features relating to setting the single crystal silicon to have a boron concentration of 5x1014 atoms/cm3 or more and 1x1016 atoms/cm3 or less…” (Page 11 of Brief).
	The Examiner respectfully disagrees.  The combination of Izumi and Shan teaches a co-doped single crystal silicon substrate (Shan teaches co-doping to provide longer lifetime of minority carriers at paragraph 0027).
	Appellant argues “…it is not clear and/or established that the gallium concentration in the substrate surface lowers as in the claimed invention” (page 11 of Brief).
	The Examiner notes that the instant claim requires “a gallium concentration around the first main surface is smaller than a gallium concentration in an interior of the single-crystal silicon substrate”.  Further, Shan teaches that it is well-known in the art that Ga dopants have poor distribution (discussed at paragraph 0007 with thermal oxide effects at 0008) and thus a skilled artisan reading the reference as a whole would readily appreciate that gallium doping with poor distribution is not equally distributed (taught longitudinally and axially).  The poor distribution necessarily begets an uneven distribution between the main surface and an interior.  A cross-section of the poorly distributed gallium doped substrate would necessarily provide portions in which the gallium concentration around the first main surface being smaller than a gallium concentration in an interior.
	Appellant argues “Shan fails to cure the deficiencies of Izumi…Shan teaches an oxide layer 414 followed to cover the insulation layer 412…Shan’s oxide layer (414) is not a silicon thermal oxide film…the oxide layer is not in direct physical contact with the…substrate…cannot be reasonably presumed that the oxide is a silicon thermal oxide film…Shan does not disclose thermal oxidation of its substrate…” (page 12 of Brief).
	The Examiner respectfully notes that Shan is not relied upon to teach the required oxide film.  The oxide film is taught by Izumi’s teaching (see discussion above regarding thermal silicon oxide).  Additionally, the Examiner reiterates that the instant claims do not require a thermal oxidation process of the silicon substrate surface to form a silicon thermal oxide.  A broadest reasonable interpretation of the claim allows for formation of a silicon thermal oxide by any thermal process (including the thermal CVD process of Izumi).
	Appellant agues “..it was the inventors of the instant application that first discovered that the gallium doped substrate has a property to lower the gallium concentration on the substrate surface by thermal oxidation since the diffusion coefficient and the solubility of gallium in silicon are different from those in silicon oxide (page 12 of Brief).
	The Examiner respectfully notes that the instant claims do not require a thermal oxidation process.  The claims are met by the processes of the prior art (CVD with a heat step/thermal CVD) and further the prior art teaches the lower gallium concentration at the surface of the substrate (as fully discussed above).  The argument is not commensurate in scope with the claims and the claimed limitations are met by the prior art provided.
	Appellant argues “Shan teaches that B is co-doped in addition to Ga at a ratio of less than one atomic percent relative to the Ga dopant to improve uniformity of the Ga dopant…Shan fails to suggest any lower limit for the boron dopant concentration…[and fails to teach]..criticality of [the claimed] range” (pages 12-13).
The Examiner respectfully disagrees.  Shan teaches a Ga concentration of 1x1017-2x1019 atoms/cm3 (paragraph 0021) and teaches a desired B concentration at a ratio of less than 1 atomic percent relative to Ga (which results in a range of 1x1015 – 2x1017).  This range overlaps with the instantly recited range of 5x1014 or more and 1x1016 atoms/cm3 or less.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  	Appellant argues “the claimed features provide unexpected results due to the silicon substrate having a boron concentration of 5x1014 or more and 1x1016 atoms/cm3 or less and this boron concentration being critical to provide the unexpected results…the claimed features achieve improved photoelectric conversion because the gallium doped silicon substrate is further doped with boron…due to boron doping, photoelectric conversion efficiency is improved even if the gallium concentration is lowered ton the main surface…experimental evidence of the unexpected results/criticality is shown by Fig. 5 (pages 13-14 of Brief).
The Examiner respectfully disagrees.  Appellant’s allegations of unexpected results are not sufficient.  The evidence relied upon to be sufficient as such must establish that the differences in results are in fact unexpected and unobvious.  Mere allegations are not sufficient to overcome a prima facie case (see MPEP 716.02 b I).  Appellant’s instant specification appears to teach a benefit to the specified ranges of claimed gallium and boron (see Appellant arguments on pages 8-10 of Brief and also paragraphs [0012]-[0016] of instant Specification), neither the presented arguments nor the instant specification serves to show or prove any unexpected and nonobvious relationship thereof.  The data points of Figure 5 do not serve to provide a preponderance of evidence supporting unexpected results of the boron concentration range.  Not only does Fig 5 only provide minimal data outside of the claimed range (claimed range shown at 1/2), it is seen that points of Fig 5 outside of the claimed range appear to perform equivalent/better than the claimed range points (see 3 and 4).
    PNG
    media_image2.png
    327
    513
    media_image2.png
    Greyscale

	Appellant argues “These results are completely unexpected in view of the teachings of the applied references…Shan is not directed to solving the problem of lowered gallium concentration on the main surface of a Ga-containing silicon substrate for a solar cell and thus Shan provides no reason to expect the results provided by the claimed solar cell due to the claimed B concentration…” (Page 14 of Brief).
The Examiner respectfully disagrees.  Shan teaches poor Ga dopant distribution which (as fully discussed above) necessarily provides a cross section in which the Ga concentration around the first main surface is smaller than an interior.  Further, the requirement for unexpected results is not held in the teaching of the prior art.  Shan is not required to teach the instant reasoning behind providing B in the silicon substrate.  Shan teaches an overlapping range of B concentration in the substrate with the instantly recited range.  Appellant’s arguments regarding unexpected results are not persuasive and, as such, the overlapping range of the prior art provides a prima facie case of obviousness.  
Appellant argues “At best, the Examiner has merely found that some of the basic elements necessary for the performance of the claimed invention has been available in the prior art…none of the asserted combinations of the applied references would have rendered the claimed invention obvious” (page 15-16 of Brief).
The Examiner notes that Appellant’s remarks amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Examiner reiterates that the prior art rejection previously provided meets the required limitations of the instant claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHANNON M GARDNER/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        
Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726                                                                                                                                                                                                        
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.